Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura US 6,782,308 in view of Iribe US 7,072,740.

Regarding claim 1, Yamaura teaches a computer-implemented method for motion control of a robot with a servo (Yamaura Col.11 Line 40; servo-controls a rotating angle of joint servomotor), 

wherein a motion control device electrically connects to the servo, (Yamaura Fig.3 #47 Servo Circuit connected to #48 servomotor)

the motion control device comprises an audio processing device, the method comprising executing on a processor steps of: (Yamaura Fig.3 #46 A/D converter from #7 microphone and Col. 11 Line.27 the audible sound signal analyzing unit 8 may be executed with hardware by using Digital Signal Processor (DSP))

receiving audio information by an audio receiver of the audio processing device in response to a key of an instrument being pressed, (Yamaura Col.11 Line 27; music information input from the microphone 7; Also Fig.2 #22 loudspeaker to #7 microphone of the robot #2) Based on  Applicants specifications para 54 instrument such as a piano subwoofer to project sound. A subwoofer is a loudspeaker.)

wherein the instrument is disposed within a default distance from the audio receiver; (Yamaura Fig. 2 #22 loudspeaker default distance from the audio receiver Microphone #7)  

decoding the audio information and transforming the audio information into audio signals by an audio decoder of the audio processing device; (Yamaura Col.11 line 27; music information input from the microphone 7 is converted to the digital signal at the A/D converter; DSP)

(Yamaura Col.11 Line 27; the CPU 42 executes the functions of the audible signal analyzing unit 8, and reads out the movement control data stored in the external storing device 45 to output to a rotating angle servo circuit 47.) Also (Yamaura Col11 line 42, a table 52 corresponding to the predetermined series of noted and the movement control data which showed in FIG. 4b.)

generating an adjustment message according to the audio signals and the expected movement of the at least one joint of the robot; (Yamaura Fig.6 #S97; a specified movement pattern data is read with a specified executing tempo t, and the read one-unit movement [expected movement from data table] data is provided to the system program.  [It is noted that the adjustment message is the actual message that is composed of the movement from the table.])

Yamaura teaches all of the limitation of claim 1 but does not explicitly teach receiving joint-location information of the at least one joint of the robot at a current moment; and driving the at least one joint of the robot by the servo according to the adjustment message and the joint-location information.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Iribe.  Regarding receiving joint-location information of the at least one joint of the robot at a current moment; Iribe teaches (Iribe; Col.61 line 2; The lower limbs, waist, body trunk and the upper thigh units form a closed link system against the floor surface (see FIG. 58)[this being the posture].  This state can be confirmed from the own posture (contact state), using the posture sensor, own joint angle information).  And regarding and driving the at least one joint of the robot by the servo according to the adjustment message (Yamaura Col.11 line 40 and  Fig.6 #S97; The rotating angle servo circuit 47 servo-controls a rotating angle of a joint servomotor 48 at each part in accordance with the movement control data.  [It is noted that the adjustment message is the actual message that is composed of the movement from the table.]) and regarding the joint-location information Iribe teaches (Iribe; Col.61 line 2; The lower limbs, waist, body trunk and the upper thigh units form a closed link system against the floor surface (see FIG. 58)[this being the posture].  This state can be confirmed from the own posture (contact state), using the posture sensor, own joint angle information; Also Col.60 Line27; This state can be confirmed using the orientation sensor and the own joint angle information. ).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaura in view of Iribe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving stable highly efficient operations (Iribe Col.1 line 25). 

Regarding claim 2, Yamaura and Iribe teach all of the limitations of claim 1 and Yamaura further teaches, wherein the expected movement or the at least one joint comprises an angle change and a speed change of the at least one joint, and the adjustment message comprises a freedom degree with respect to a single joint or a combination of the freedom degrees with respect to a plurality of joints. (Yamaura Fig.6 #S97; a specified movement pattern data is read with a specified executing tempo t, and the read one-unit movement [expected movement from data table] data is provided to the system program) Also Col. 6 Line 47; tempo is a value (speed)). Also (Col.6 line 33; Robot to perform the designated dance movement.  The movement pattern is a sequence data having a time sequentially configured multiplicity of data to specify each part of the robot and data to specify an angle of the movement, and performance timing data added to each set of data to specify a part and an angle.)  Regarding “freedom degree with respect to a joint” as it relates to movement, speed and angle.  Examiner notes that “freedom degree” would be considered when creating the movement control data.

Regarding claim 3, Yamaura and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein driving step comprises: 

determining an angle adjustment and a speed adjustment of the at least one joint by calculating the freedom degree of the at least one joint at each moment; 
(Yamaura Col6. Line 32; The movement pattern [freedom of degree] is a pattern data for the robot to perform the designated dance movement.  For example, the movement pattern is a sequence data having a time sequentially [speed adjustment] configured multiplicity [calculating] of data to specify each part of the robot and data to specify an angle [angle adjustment] of the movement of the part are one-unit movement data, and performance timing data added to each set of data to specify a part and an angle. Also Col.7 line. 20; and Col.6 Line 48.) 


(Yamaura Col. 11 line 27; the movement pattern performance instructing unit 11 and reads out the movement control data to output to a rotating angle servo circuit 47.)

driving the at least one joint of the robot by the servo according to the orbit of the at least one joint. (Yamaura Col. 11 Line 39; The rotating angle servo circuit 47 servo-controls a rotating angle of a joint servomotor 48 at each part in accordance with the movement control data.)


Regarding claim 4, Yamaura and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein the audio in formation comprises at least one of a tone, a scale or a duration. (Yamaura Col.5 Line 45; a pitch and duration of each note are recognized by a physical amount of, for example, a frequency and a length of each sound obtained by analyzing the consecutive musical information)

Regarding claim 5, Yamaura and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein step of receiving the audio information comprises: detecting a status of the instrument by the audio processing device. (Yamaura Col.5 Line 45; a pitch and duration of each note are recognized by a physical amount of, for example, a frequency and a length of each sound obtained by analyzing the consecutive musical information) Status as described in Applicant’s specifications para 23 duration of the press.)

Regarding claim 6, Yamaura and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein the sound-freedom mapping table is configured according to sound characteristics of the instrument and the corresponding freedom degree of the robot. (Yamaura Col. 11 Line 45; table 52 corresponding to the predetermined series of noted [sound characteristic of the instrument are predetermined] and the movement control data [predetermined movement is based on freedom of degree of the robot])

Regarding claim 7, claim 7 is the computing device of the method claim of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 8, claim 8 is the computing device of the method claim of claim 2 and is rejected using the same rejections as made to claim 2.

Regarding claim 9, claim 9 is the computing device of the method claim of claim 3 and is rejected using the same rejections as made to claim 3.

Regarding claim 10, claim 10 is the computing device of the method claim of claim 4 and is rejected using the same rejections as made to claim 4.

Regarding claim 11, claim 11 is the computing device of the method claim of claim 5 and is rejected using the same rejections as made to claim 5.

Regarding claim 12, claim 12 is the computing device of the method claim of claim 6 and is rejected using the same rejections as made to claim 6.

Regarding claim 13, claim 13 is the robot claim of the method claim of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 14, claim 14 is the robot claim of the method claim of claim 2 and is rejected using the same rejections as made to claim 2.

Regarding claim 15, claim 15 is the robot claim of the method claim of claim 3 and is rejected using the same rejections as made to claim 3.

Regarding claim 16, claim 16 is the robot claim of the method claim of claim 4 and is rejected using the same rejections as made to claim 4.

Regarding claim 17, claim 17 is the robot claim of the method claim of claim 5 and is rejected using the same rejections as made to claim 5.

Regarding claim 18, claim 18 is the robot claim of the method claim of claim 6 and is rejected using the same rejections as made to claim 6.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang US 2019/0184575; Kishi 20190022860 Fig. 10 as it relates to claim 3, Stoia US 20180029236; Kishi 20180012389 para 330; Asada US 10,576,617 and Ke US 20160236353

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664